Title: To George Washington from Jonathan Dayton, 21 June 1790
From: Dayton, Jonathan
To: Washington, George



Sir,
Elizabeth Town [N.J.] June 21st 1790

I have been informed that the bill for funding the Continental debt which has passed the House of Representatives and is at present under consideration & discussion in the Senate, provides for the appointment of a Commissioner in each state to aid in carrying the system into execution. I take the liberty, sir, of addressing you upon the subject, and of offering myself as a candidate for that appointment in the state of New Jersey.
I have not sought for, nor transmitted, the testimonials of others in my behalf in order to support my application, altho I flatter myself they might have been obtained as fully and extensively as I could have wished. Having had the honor of being personally known to you in the course of the late war, as well as since the establishment of peace and being intimately acquainted with many of the Members of the present Congress with whom I had the pleasure of serving for the two last years under the confederation, I had thought it not necessary to trouble you with recommendatory letters from particular persons.

Lest I should intrude too much upon your more important concerns, I shall conclude with adding, that if I should be thought to merit, and should by you be honored with, the appointment in question, I shall zealously endeavour so to discharge the duties which accompany it as to entitle me to your approbation & consequently to that of my country. I have the honor to be sir with the highest respect & regard your most obedt hum. servant

Jona: Dayton

